                              Case 2:21-cv-00216-CAS-E Document 20-1 Filed 03/15/21 Page 1 of 2 Page ID #:115



                                      1   PHILIP H. LO, SBN: 178538
                                          plo@grsm.com
                                      2   JEFFREY M. TSAIR, SBN: 325489
                                          jtsair@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          5 Park Plaza, Suite 1100
                                      4   Irvine, CA 92614
                                          Telephone: (949) 255-6987
                                      5   Facsimile: (949) 474-2060
                                      6   Attorneys for Defendant
                                          STERLING ASSET RECOVERY, INC.
                                      7
                                      8
                                                                UNITED STATES DISTRICT COURT
                                      9
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          AMY BETH KATZ,                               CASE NO. 2:21-cv-00216 (CAS) (CFF)
                                     12
      5 Park Plaza, Suite 1100




                                                                    Plaintiff,         Presiding Judge:
                                     13                                                Honorable Christina A. Snyder
         Irvine, CA 92614




                                                vs.                                    Courtroom 8D, Los Angeles
                                     14
                                     15   PATRICK K. WILLIS COMPANY,                   CORPORATE DISCLOSURE
                                          INC. , dba AMERICAN RECOVERY                 STATEMENT
                                     16   SERVICE, a California corporation;
                                          STERLING ASSET RECOVERY,
                                     17   INC., a California corporation; and
                                          DOES 1 through 10, inclusive,
                                     18                                                Action Filed:       January 11, 2021
                                                                                       Trial Date:         Not Set
                                     19                             Defendants.
                                     20
                                     21
                                     22
                                     23         Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of
                                     24   record for Defendant STERLING ASSET RECOVERY, INC., a California limited
                                     25   liability company, certifies, to the best of their knowledge, that no publicly held
                                     26   corporation owns ten percent (10%) or more of STERLING ASSET RECOVERY,
                                     27   INC., a California limited liability company.
                                     28   ///
                                                                         -1-
                                                           CORPORATE DISCLOSURE STATEMENT
                              Case 2:21-cv-00216-CAS-E Document 20-1 Filed 03/15/21 Page 2 of 2 Page ID #:116



                                      1   Dated: March 15, 2021             GORDON REES SCULLY
                                                                            MANSUKHANI, LLP
                                      2
                                      3
                                                                            By: /s/ Philip H. Lo
                                      4
                                                                                Philip H. Lo
                                      5                                         Jeffrey M. Tsair
                                                                                Attorneys for Defendant
                                      6
                                                                                Sterling Asset Recovery, Inc.
                                      7
                                      8
                                      9
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
      5 Park Plaza, Suite 1100




                                     13
         Irvine, CA 92614




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                       -2-
                                                         CORPORATE DISCLOSURE STATEMENT
